DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Receipt of the response to the restriction/election requirement and applicant arguments/remarks, filed 8/11/2021, is acknowledged.  Applicant has elected the invention of Group II, claims 5-9, and 14-19 drawn to an oil-in-water type emulsion (product) for topical use (E) comprising, for 100% of its weight: - from 40% to 90% by weight of a cosmetically acceptable aqueous phase (A) comprising, for 100% of its weight, from 5% to 30% of glycerol, and- from 10% to 60% by weight of a fatty phase (G) comprising, for 100% of its weight, from 1% to 25% by weight of said mixture (Mi) of cyclic or acyclic, linear or branched saturated hydrocarbons, among which at least 95% by weight comprise from fifteen to nineteen carbon atoms, and from 0.5% to 15% of at least one oil-in-water type surfactant. The species election of branched alkanes having 15 to 16 carbons, linear alkanes having 15 to 16 carbons, and cycloalkanes having 15 to 16 carbons is herein acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.  MPEP § 818.01(a).  
Claims 1-20 are pending in this action.  Claims 1-4, 10-13, and 20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim. Claims 5-9, 14-19 are currently under consideration.
Priority
This application is a 371 of PCT/FR2017/053507, filed December 12, 2017, which claims benefit of foreign priority to FR 1662647, filed December 16, 2016.  No English translation of the certified copy of priority application FR166265 has been received.  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Objections
The use of the trademarks/trade names has been noted in this application (e.g., [0032], [0040], [0052], [0065], [0079], [0083-4], [0088], [0093], [00102], TABLES 1 and 2).  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks/trade names should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  The use of language such as “the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  MPEP §608.01(v).  

Information Disclosure Statement
The information disclosure statements, filed 06/17/2019, 10/26/21, and 10/29/21 are acknowledged and has been considered.  Please see the attached initialed PTO-1449.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-9, 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term.  Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  In the present case, the claims replete with indefinite language.  For instance,
The independent claims 5  recites the terms “oil-in-water type emulsion” and/or “oil-in-water type surfactant” that are unclear.  First, it is noted that the addition of the word "type" to an otherwise definite expression (e.g., oil-in-water emulsion) extends the scope of the expression so as to render it indefinite, because it is unclear what "type" was intended to convey.  Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955).  Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).  MPEP 2173.05(b)(III).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Joerger et al., US 2015/125403 (hereinafter referred to as Joerger), in view of Dierker, US 2008/0161418, Agrana “Winter conform eco-conscious hand cream” (cited in ID; hereinafter referred to as Agrana), and Novoseletsky “Seppic Introduces Emollient Ranges by the Double” (cited in IDS). 
The claims are examined to the extent that they read on an oil-in-water type emulsion (E) comprising, for 100% of its weight: - from 40% to 90% by weight of a cosmetically acceptable aqueous phase (A) comprising, for 100% of its weight, from 5% to 30% of glycerol, and- from 10% to 60% by weight of a fatty phase (G) comprising, for 100% of its weight, from 1% to 25% by weight of said mixture (Mi) of cyclic or acyclic, linear or branched saturated hydrocarbons, among which at least 95% by weight comprise from fifteen to nineteen carbon atoms, and from 0.5% to 15% of at least one oil-in-water type surfactant. 
Joerger teaches skin/hair cosmetic formulations in form of oil-in-water (O/W, O/W/O) emulsions that may include:  5-70 wt% of water;  5-40 wt% of surfactant(s);  30-60 wt% of oils/wax (Para. 0092-0101, 0105-0124), and also may include other ingredients such as 0.1-10 wt% of UV absorbing/scattering inorganic sunscreens (Para. 0125, 0184-0189; Examples), 
Joerger does not teaches the use of branched and/or cyclic hydrocarbons as claimed.  
Dierker teaches the use of 0.1-50 wt% of branched hydrocarbons having 10-22 carbon atoms in cosmetic emulsions comprising water, oils, UV absorbers, nonionic surfactants, and other additives for providing good spreading qualities (Title; Para. 0007, 0009, 0012, 0023-0048).  
Agrana teaches “oil-in-water emulsion” with sensory and/or aesthetic properties that includes 3 wt% of a mixture of C15-C19 hydrocarbons comprising: (i)  3.7 wt% of linear alkanes comprising 15-19 carbon atoms;  (ii) 96 wt% of isoalkanes comprising 15-19 carbon atoms; and (iii) 0.3% of cycloalkanes comprising 15-19 carbon atoms (here as Emogreen L15; see instant specification).  
Novoseletsky teaches the use in cosmetic compositions such products as Emogreen L15 (see above) and/or Emosmart L19 comprising (i) 13.2 wt% of linear alkanes comprising 15-19 carbon atoms; (ii) 55 wt% of isoalkanes comprising 15-19 carbon atoms; and (iii) 31.8 wt% of cycloalkanes comprising 15-19 carbon atoms (see instant specification), and also teaches that said hydrocarbon mixtures are compatible with any type of oil and provide a wide sensory palette to texture.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 5-9, and 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-9, 11 and 16-17 of copending Application No. 16/470,395.
Although the conflicting claims are not identical, they are not patentably distinct from each other, because the subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows:  An oil-in-water type emulsion for topical use comprising: 50-90 wt% of a cosmetically acceptable aqueous phase;  10-50 wt% of a fatty phase comprising a mixture of cyclic or acyclic, linear or branched saturated hydrocarbons having 15-19 carbon atoms; and 0.5-15 wt% of at least one oil-in-water type surfactant.
This is a provisional obviousness-type double patenting rejection, because the conflicting claims have not in fact been patented.
Conclusion
No claim is allowed at this time.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)272-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAYLA SOROUSH/Primary Examiner, Art Unit 1627